DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 12 and 15-20 are canceled.
Claims 1-11, 13, and 14 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 08/04/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 10/31/2019, 11/22/2019, 04/27/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 10/31/2019 as modified by the amendment filed on 08/04/2021.
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-11, 13, and 14 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A computer-implemented method of assisting with payment of a transaction involving a plurality of users, the method comprising the steps of: receiving, via a processor, a request from a user computing device to settle the transaction between the plurality of users, wherein each user in the plurality of users is associated with a payment account; receiving, via the processor, a photograph of the plurality of users, wherein the photograph is taken using a camera of the user computer device; 
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art teach the features as disclosed in the First Action Interview – office action (6/4/2021), however, these cited references do not teach and the prior-art does not teach at least the following:
receiving, via the processor, a photograph of the plurality of users, wherein the photograph is taken using a camera of the user computer device; identifying, via the processor, each user in the photograph of the plurality of users and their associated payment account using facial recognition; receiving, via the processor, information pertaining to the transaction, wherein the information includes receipt data for the transaction; receiving, via the processor, indicia of how the transaction is to be settled between the plurality of users, and wherein the indicia are received via a display interface of the user computing device; calculating, via the processor, one or more amounts to be paid by at least one user in the plurality of users; and facilitating, via the processor, the sending of the one or more amounts to be paid from the payment account associated with the at least one user in the plurality of users to a merchant.
Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 8/4/2021, pg. 9), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc…
Conclusion
Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Prior-art
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682